Citation Nr: 1104318	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-11 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease, residuals of arthrotomy, right 
knee (hereinafter a right knee disability).

2.	Entitlement to an initial compensable evaluation for surgical 
scar, residual of right knee arthrotomy (hereinafter a right 
knee scar).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois 
which continued an evaluation of 10 percent for the Veteran's 
right knee disability and assigned an initial noncompensable 
evaluation for the Veteran's right knee scar.  During the 
pendency of the appeal, in a March 2008 statement of the case, 
the RO assigned an increased evaluation of 20 percent effective 
June 15, 2006.  The Board notes, with respect to increased 
ratings, the United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the appellant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The case was brought before the Board in May 2008, at which time 
the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include obtaining treatment records 
and affording the Veteran new VA examinations.  The Veteran's 
most recent treatment records from the Madison VA Medical Center 
were obtained and associated with the claims file.  The Veteran 
was afforded a VA examination in July 2010 for his right knee 
disability and scar.  Therefore, the Board finds that there has 
been substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.	The Veteran's right knee disability is manifested by symptoms 
of flare-ups and pain; with no compensable limitation of 
flexion or extension, and x-ray evidence of osteoarthritis.  
There is no evidence of ankylosis, subluxation, instability, 
laxity, or impairment to the tibia or fibula.

2.	The Veteran's right knee scar is manifested by no more than a 
well healed, painless scar of 5 centimeters in length that is 
superficial, asymptomatic, not tender, retracted, and results 
in no loss of function.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5258, 5260, and 5261 (2010).

2.	The criteria for an initial evaluation of 10 percent for 
osteoarthritis of the right knee have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2010).

3.	The criteria for an initial compensable evaluation for a right 
knee scar have not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in August 2006.  This letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.
The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in November 
2006 and July 2010 in order to determine the severity of his 
right knee disability and scar.  These opinions were rendered by 
medical professionals following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiners obtained an accurate history and listened to the 
appellant's assertions.  The examiners laid a factual foundation 
and reasoned basis for the conclusions that were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.




Increased Ratings

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Right Knee Disability

The Veteran contends that he is entitled to an evaluation in 
excess of 20 percent for his service-connected right knee 
disability.  For the reasons that follow, the Boards finds he is 
not.

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

VA's General Counsel has held that when a knee disorder is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also 
has limitation of knee motion which at least meets the criteria 
for a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  If a Veteran does not meet the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for which 
a separate rating for arthritis may be assigned.  VAOPGCPREC 23-
97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  
However, if a rating is assigned under the provisions for other 
knee impairment a separate 10 percent rating may be assigned 
where there is X-ray evidence of arthritis and evidence of 
painful motion.  See VAOPGCPREC 9-98 (August 14, 1998), published 
at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.

In this case, the Veteran was assigned a 20 percent evaluation 
under Diagnostic Code 5258.  Under this diagnostic code, a 20 
percent evaluation is awarded where there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  This is the maximum award 
under this diagnostic code.

The Veteran is not, however, separately rated under Diagnostic 
Codes 5260 or 5261 for limitation of motion of the knee or under 
Diagnostic Code 5257 for instability of the right knee or under 
Diagnostic Code 5003 for arthritis of the right knee.  Under such 
circumstances, the Board will therefore consider (1) whether the 
Veteran is entitled to a rating in excess of 10 percent for any 
limitation of motion of the right knee, (2) whether the Veteran 
is entitled to a separate rating for any instability of the right 
knee, and (3) whether the Veteran is entitled to a separate 
rating for degenerative arthritis.  

Increased Evaluation Based on Limitation of Motion

As noted above, the Veteran's right knee disability is currently 
rated as 20 percent disabling pursuant to Diagnostic Code 5258.  
As noted above, the Veteran may be entitled to a separate rating 
for limitation of motion of the right knee.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the leg 
is only limited to 60 degrees.  For a 10 percent evaluation, 
flexion must be limited to 45 degrees.  A 20 percent evaluation 
is warranted where flexion is limited to 30 degrees.  A 30 
percent evaluation may be assigned where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to 5 degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees, a 50 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  The normal range of motion of the knee is flexion to 140 
degrees and extension to zero degrees.  38 C.F.R. § 4.71a, Plate 
II.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both 
a limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
Id.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation for limitation of motion.  A November 2006 VA 
examination report indicated that the Veteran had flexion limited 
by pain to 120 degrees and full extension to 0 degrees.  The 
examiner also reported that the Veteran did not use an assistive 
device, but regularly took pain medication for his right knee 
pain.  It was also noted that repetitive motion did not cause 
functional impairment due to pain, fatigue, or weakness.  The 
examiner took x-rays of the right knee and ultimately found there 
was degenerative joint disease with a suggestion of mild 
osteoarthritis.

A July 2010 VA examination report indicated that the Veteran had 
extension to -5 degrees and flexion from 5 to 90 degrees.  The 
examiner further reported that there was no additional functional 
impairment due to pain, pain on repeated use, fatigue, weakness, 
lack of endurance or incoordination.  X-ray studies indicated 
patellofemoral arthritis of the right knee. 

The Board notes that neither of the Veteran's examinations 
reveals flexion limited to 60 degrees or extension limited to 5 
degrees, either of which could warrant a separate evaluation 
under limitation of motion.  Thus, the Board finds that the 
Veteran is not entitled to separate compensable ratings under the 
schedular criteria of Diagnostic Codes 5260 or 5261.  

As the Veteran does not have increased limitation of motion under 
Diagnostic Codes 5260 or 5261, a higher rating is not warranted 
under these codes.  

Entitlement to a Separate Evaluation Based on Arthritis of 
the Right Knee

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensably disabling under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.

In the absence of limitation of motion, a 10 percent evaluation 
is assigned where x-ray evidence shows involvement of two or more 
major joints or 2 or more minor joint groups.  Where there is x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The 20 and 10 
percent ratings based on x-ray findings, above, will not be 
combined with ratings based on limitation of motion.  See id., 
Note (1).  Under 38 C.F.R. § 4.45(f) multiple involvements of the 
metacarpal joints are considered groups of minor joints, ratable 
on a parity with major joints.

As discussed above, at the July 2010 VA examination, the Veteran 
was diagnosed with patellofemoral osteoarthritis of the right 
knee.  With regard to pain, the Veteran reported that he 
currently used a walker when ambulating, and could only walk 1 
step without pain.  The July 2010 VA examiner also noted the 
Veteran had pain at the extremes of flexion and extension.  As 
the Veteran has not demonstrated a compensable limitation of 
motion of the right knee, he should be awarded a 10 percent 
evaluation for his osteoarthritis.  See Diagnostic Code 5003, 
supra.

Accordingly, a 10 percent evaluation for osteoarthritis of the 
right knee is granted.

Entitlement to a Separate Evaluation Based on Instability 
of the Right Knee

Diagnostic Code 5257 provides for a 10 percent evaluation where 
there is slight recurrent subluxation or lateral instability.  A 
20 percent evaluation is assigned where there is moderate 
recurrent subluxation or lateral instability, and a 30 percent 
evaluation where there is severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.
The Board finds that a separate evaluation under Diagnostic Code 
5257 is not warranted for the right knee, as the Veteran's 
complaints of instability are not supported by the objective 
clinical findings.  See e.g., October 2007 VA treatment record.  
In this regard, at the November 2006 VA examination, the examiner 
did not report any instability of the right knee.  At the July 
2010 VA examination the examiner also did not report instability 
of the right knee.  Neither VA examination nor any competent 
evidence of record indicates subluxation of the right knee.

The Board places significantly more weight on the objective 
clinical findings reported on examination than the Veteran's own 
subjective statements in support of his claim.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  Since the 
clinical evidence shows no instability of the right knee, the 
Board finds that the preponderance of the evidence is against a 
separate evaluation under Diagnostic Code 5257 due to recurrent 
subluxation or lateral instability.  

Additional Considerations

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's right 
knee disability.  However, no higher or separate evaluation is 
warranted under these diagnostic codes.  In this regard, the 
Board observes that the Veteran is already rated higher than the 
maximum rating, 10 percent, under Diagnostic Code 5259.  In 
addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the Veteran is 
not entitled to a separate or higher rating under Diagnostic 
Codes 5256 or 5262.  There is also no evidence of genu recurvatum 
and Diagnostic Code 5263 is not applicable.

The Board acknowledges the Veteran's contentions that his right 
knee disability warrants an evaluation greater than 20 percent.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  Furthermore, the opinions and observations 
of the Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2).

As noted above, the Board finds the Veteran should be given a 10 
percent evaluation, and no higher, separately under Diagnostic 
Code 5003 for osteoarthritis of the right knee.  However, the 
Veteran is not otherwise entitled to an evaluation in excess of 
20 percent for his right knee disability at any point in the 
appeal period.  The Board has considered whether the benefit of 
the doubt rule applies to the present appeal.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  However, a preponderance of the evidence is against a 
higher evaluation; thus, this rule does not apply and the claim 
for an increased evaluation for a right knee disability must be 
denied.

Right Knee Scar

The Veteran contends that he is entitled to a compensable rating 
for his right knee scar.  For the reasons that follow, the Board 
concludes that an increased rating is not warranted at any point 
during the appeal period.

In Fenderson the Court held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  In Fenderson, the Court also discussed the concept of 
the "staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See Fenderson, supra at 126-28; see also 
Hart, supra.

Initially, the Board notes that 38 C.F.R. § 4.118 was amended 
during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 
(October 23, 2008).  However, the Board observes the amended 
criteria are only applicable to "applications for benefits 
received by VA on or after October 23, 2008."  Id. at 54,708.  
Thus, there is no impact on the Veteran's current claim for 
benefits, which was received by VA in June 2006.
The appellant's disability has been rated as zero percent 
disabling under Diagnostic Code 7805.  Under this section, scars 
are rated on limitation of function of the affected part.  

The most recent VA examination in July 2010 for the Veteran's 
scar showed the Veteran had a scar, measuring 5 x .3 centimeters, 
which was not painful on examination.  The scar was asymptomatic 
and had not broken down, meaning the scar was stable.  The 
examiner also reported the scar was not tender, retracted, 
ulcerated, or adherent to the underlying tissue, showing the scar 
was superficial.  The examiner further noted that the scar did 
not result in any loss of function.  The examiner ultimately 
diagnosed it as a well healed barely visible medial knee surgical 
scar.

The Board finds that the scar is not creating any limitation of 
function and the competent evidence of record does not 
demonstrate that the Veteran's symptomatology most closely 
approximates a 10 percent evaluation or higher.  

The Board has considered other potentially applicable Diagnostic 
Codes.  Diagnostic Code 7800 pertains to scars located on the 
head, face, or neck.  38 C.F.R. § 4.118 (2007).  Diagnostic Code 
7801 provided ratings for scars, other than on the head, face, or 
neck, that are deep or that cause limited motion and cover an 
area of at least 6 square inches.  Under Diagnostic Code 7802, a 
maximum 10 percent evaluation is warranted where a scar covers an 
area or area of 144 square inches (929 square centimeters).  Id.

Also potentially applicable to the Veteran's claim is Diagnostic 
Code 7803, pertaining to scars which are superficial and 
unstable.  Id.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of skin 
over the scar.  A maximum of 10 percent is warranted if the scar 
is superficial and unstable.  Id.

The Board has also considered Diagnostic Code 7804 which relates 
to scars which are superficial and painful on examination.  Under 
Diagnostic Code 7804, 10 percent is the maximum percentage which 
can be granted.  Id.
According to the November 2006 and July 2010 VA examination 
reports, the Veteran's scar is not on the head, face or neck and 
does not have an area of at least 6 square inches, much less 144 
square inches.  The scar is also stable and not painful on 
examination.  As such, a compensable evaluation for a right knee 
scar is not warranted under Diagnostic Codes 7800-7804.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the assignment of a compensable evaluation 
for a right knee scar at any point in the appeal period and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 
(West 2002); see also Fenderson, supra.

The Board acknowledges the Veteran's contentions that his right 
knee scar warrants a compensable evaluation.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.118 with respect to determining the 
severity of his right knee scar.  See Moray, supra; see also 
Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

Overall, the Board concludes that the evidence discussed above 
supports no more than a zero percent rating for the right knee 
scar.  In reaching its decision, the Board considered the 
benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against an evaluation higher than zero percent, and 
therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for either his right knee disability or 
his right knee scar.  Additionally, there is not shown to be 
evidence of marked interference with employment due to his right 
knee disability or his right knee scar.  To the contrary, the 
Veteran indicated in his November 2006 VA examination that he had 
been on social security disability since 2004 for his chronic 
obstructive pulmonary disease (COPD).  

The Veteran has indicated that he has flare-ups of pain with his 
right knee disability.  The Veteran also has a well healed scar 
on his right knee as the result of an in-service surgery.  As 
noted above, any functional limitation is already contemplated in 
the ratings currently assigned.  There is no evidence in the 
medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.










	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation in excess of 20 percent for a right 
knee disability is denied.

Entitlement to a separate evaluation of 10 percent for 
osteoarthritis of the right knee is granted.

Entitlement to an initial compensable evaluation for a right knee 
scar is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


